Citation Nr: 0532799	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-37 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether head, shoulder, and neck injuries sustained in a 
January 1977 motor vehicle accident were the result of the 
veteran's misconduct and not incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from January 1976 to 
March 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In September 2005, the veteran 
testified at a hearing at the RO before the undersigned.


FINDINGS OF FACT

1.	A January 1977 emergency room report reflects that the 
veteran sustained injuries in a motor vehicle accident, 
complicated by the presence of an intoxicating amount of 
alcohol; a blood alcohol concentration (BAC) of 0.157 
percent was reported shortly after his arrival at the 
hospital.

2.	The veteran's January 1977 motor vehicle accident in 
service was caused by his misconduct of alcohol 
intoxication.

3.	The veteran's head, shoulder, and neck injuries were the 
result of the motor vehicle accident caused by his 
willful misconduct.


CONCLUSION OF LAW

A January 1977 motor vehicle accident was the result of the 
veteran's willful misconduct, was not in the line of duty, 
and was the proximate cause of his head, shoulder, and neck  
injuries.  38 U.S.C.A. §§ 105, 1131, 5103-5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In August 2001, the RO provided the appellant with 
correspondence essentially outlining the duty-to-assist 
requirements of the VCAA.  The RO issued a detailed October 
2004 statement of the case (SOC) in which he and his 
representative were advised of all the pertinent laws and 
regulations, including those regarding whether the injuries 
sustained in his January 1977 motor vehicle accident were the 
result of willful misconduct.  The veteran perfected an 
appeal on this issue arguing that he was not under the 
influence of alcohol at the time of the accident and was not 
absent without leave (AWOL).

It is therefore concluded that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the October 2004 SOC 
contained pertinent language from the new reasonable doubt 
and duty-to-assist regulations codified at 38 C.F.R. §§ 3.102 
and 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter again for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.	Factual Background

The evidence of record reflects that the veteran was involved 
in a motor vehicle accident on January 16, 1977, at 
approximately 2:00 p.m.  According to the private emergency 
room records, the veteran was thrown from the car, rendered 
unconscious, and transported to the emergency room by 
ambulance.  The record indicates that he was semiconscious, 
but somewhat arousable when he arrived at the hospital.  A 
blood test performed some time after the accident, and 
shortly after he arrived at the hospital, revealed the 
presence of alcohol at 0.157 percent.  The veteran sustained 
a concussion, facial lacerations, and a shoulder fracture.  
The initial clinical impression was auto accident with scalp 
laceration, cerebral concussion, and fractured clavicle, and 
acute alcoholic intoxication.  The treating physician 
reported that the veteran had a cerebral concussion 
"complicated by the presence of an intoxicating amount of 
alcohol." 

The veteran was admitted to the hospital.  According to a 
record entry dated January 18, 1977, the veteran had no 
problems regarding his medical condition.  The "main 
problem" appeared to be his disposition.  It was noted that 
the Navy advised the veteran's treating physician that it did 
not wish the veteran returned as he was AWOL.  According to a 
subsequent entry, later that day the veteran was transferred 
in the company of a naval officer to the Great Lakes Naval 
Hospital for further care and treatment.

Service medical records indicate that the veteran was seen in 
the clinic at the end of January 1977 for complaints of a 
painful left shoulder.  He reported that he was in an 
automobile accident a week and a half earlier.  He was 
referred for an x-ray.

On a report of medical history completed when he was examined 
for discharge in March 1977, the veteran reported that he was 
hospitalized after a car accident in Appleton, Wisconsin.  

The veteran's Report of Transfer or Discharge (DD Form 214) 
reflects that he had time lost (was AWOL) from May to 
November 1976 and in December 1976.

Private and VA medical records, dated from 2000 to 2001, 
reflect the veteran's treatment for cervical spondylosis.

In August 2002, the veteran submitted a completed Report of 
Accidental Injury In Support of Claim for Compensation or 
Pension (VA Form 21-4176).  He said that in January 1977 he 
got his car out of storage on the west side of Milwaukee, 
Wisconsin, and started to drive back to the Great Lakes Naval 
Base.  The veteran indicated that he was knocked unconscious 
in an accident, woke up two days later, and recalled nothing 
about the incident.  He said he was told that he drove 
through an intersection and collided with a truck.  He 
reported that there were icy, cold conditions, and that the 
car windows had frost on them.  The veteran said the military 
police came to the hospital, returned him to his barracks, 
and he was denied military medical care.  He indicated that 
civilian police considered the incident a no fault accident.

In a February 2003 administrative decision, the RO determined 
that the veteran's injuries sustained in the auto accident 
were the result of willful misconduct.  The RO found that the 
veteran had a blood alcohol level that exceeded the legal 
limit and that he was AWOL at the time of the accident. 

In the February 2003 rating decision, the RO denied the 
veteran's claims for service connection for residuals of a 
left clavicle fracture, head laceration and a neck injury, on 
the basis that the injuries were the result of the veteran's 
willful misconduct and that they resulted from alcohol abuse.

In his October 2003 notice of disagreement, the veteran 
stated that the reason he filed his claim was that he did not 
receive medical attention from the military service after his 
accident.  He said he was released from the private hospital 
on January 18, 1977 and was to be hospitalized at Great Lakes 
Naval Base but, instead, was put into a barrack.

During his September 2005 Board hearing, the veteran denied 
consuming any alcohol on the day of the accident, although he 
admitted drinking "quite a bit" of alcohol the previous 
evening.  (See transcript, page 13.)  He indicated that he 
drank only coffee in the morning, before the accident.  He 
further stated that he was on a weekend pass that was due to 
expire on Sunday evening or Monday morning and, if not for 
the accident, he would not have been AWOL.  He did not recall 
the events of the accident and was told he ran into a 
"semi" (See transcript, p. 19.)  The veteran stated that no 
other car was involved in the accident, he did not receive a 
police citation as to his actions, and he was not court 
martialed.  He said he was angry that he did not receive 
medical treatment in a military facility after his release 
from the civilian hospital.  The veteran said that he was 
"negligent" by driving with only a small area of his 
windshield defrosted.  (See transcript, p. 26.)


III.	Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  An injury incurred during active 
military, naval, or air service will be deemed to have been 
incurred in the line of duty unless such injury or disease 
was the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, was a result of his 
or her abuse of alcohol or drugs.  A service department 
finding that injury, disease or death occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA.  38 
U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(m) (2005).

"Willful misconduct" is an act involving conscious wrongdoing 
or known prohibited action.  Willful misconduct involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n) (2005).

In the context of VA benefits, the simple drinking of 
alcoholic beverage is not in and of itself willful 
misconduct.  However, if, in the drinking of a beverage to 
enjoy its intoxicating effects, intoxication results 
proximately and immediately in disability, the disability 
will be considered the result of the veteran's willful 
misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301 
(2005).  Although the consumption of alcohol, in and of 
itself, does not per se constitute willful misconduct, it 
does if it is later determined that it was the proximate 
cause of injury. Id.

It is further noted that a presumption of intoxication is 
created by VA Adjudication Procedure Manual, M21-1, Part IV, 
Chapter 11.04(c)(2), when a person's BAC is ".10" or more.  
See also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002).  The federal government currently encourages states to 
adopt a BAC of .08 or greater as constituting a per se 
offense of driving while intoxicated.  See The Transportation 
Equity Act for the 21st Century (TEA 21), Pub. L. No. 105-178 
(July 22, 1998).  Because the veteran's BAC was 0.157 
percent, he was presumed to have been intoxicated at the time 
of the January 1977 motor vehicle accident.

The veteran's willful misconduct was not the simple drinking 
of alcohol by itself.  Rather, his misconduct was the 
willingness to achieve a drunken state, even twelve hours 
earlier and, while still in this condition, to undertake the 
driving of an automobile, that he was physically and mentally 
unqualified to undertake because of alcohol.  See M21-1, Part 
IV, Chapter 11, § 11.04(c); Forshey, 284 F.3d at 1339. The 
veteran's actions in drinking alcohol before he got in his 
automobile showed his willingness to achieve a drunken state 
the day of the January 1977 motor vehicle accident.

Use of intoxicants may be considered in determining whether 
the veteran's manner of operation of a vehicle was so 
unreasonable and dangerous as to constitute a wanton and 
reckless disregard of the probable consequences.  See M21-1, 
Part IV, Chapter 11, § 11.04(d).  Certainly, it was 
unreasonable and dangerous for the veteran to drive an 
automobile while intoxicated, even if the alcohol was 
consumed hours earlier.  Service connection cannot be granted 
for head, shoulder, and neck injuries because the January 
1977 automobile accident resulted from the veteran's own 
willful misconduct and alcohol abuse.  38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(c)(2).  The Board is not persuaded by the 
veteran's argument that the January 1977 car accident was due 
to icy conditions and that he consumed no alcohol the morning 
of the accident.

Because the January 1977 automobile accident resulted from 
the veteran's own willful misconduct and alcohol abuse, it 
could not have occurred in the line of duty. An injury or 
disease incurred during active service shall not be deemed to 
have been incurred in the line of duty if such injury or 
disease was a result of the veteran's own willful misconduct 
or alcohol abuse.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(d).  This means that any head, neck, and shoulder 
injuries that occurred as a result of the January 197 motor 
vehicle accident did not occur in the line of duty.

The Board has considered the pertinent evidence of record, 
including hospital reports, and the contentions made by the 
appellant.  The veteran has vigorously argued that he did not 
consume any alcohol on the day of accident, but has not 
submitted any objective evidence to substantiate this 
argument.  The evidence clearly demonstrates that the veteran 
was intoxicated from alcohol at the time, and such a finding 
supports the misconduct determination.  

The veteran maintains that he did not consume alcohol on the 
day of the accident and does not recall the BAC test being 
taken.  However, that record is not dispositive of the 
matter.  The Board observes that the record also demonstrates 
that the veteran was semi-conscious and has repeatedly stated 
that he recalled nothing of the accident.  Thus, the veteran 
has no probative recollection as to the event.  Even 
assuming, arguendo, that the Board were to accept the 
veteran's contention that he did not consume any alcohol on 
the morning of the accident, he admits to consuming quite a 
bit of alcohol the previous evening.  More importantly, the 
fact is that a blood test was taken shortly after he arrived 
at the hospital.  His BAC at the time of the accident 
reflected acute alcoholic intoxication, according to the 
treating physician.  The Board notes that more weight is 
given to the hospital reports, given their contemporaneous 
nature and the thoroughness and expertise involved in such 
incidents.  Giving more weight to the above-mentioned, what 
amounts to only unsubstantiated theories proposed by the 
veteran would require the Board to ignore overwhelming 
evidence and engage in mere speculation.  

As such, the Board concludes that on January 16, 1977, while 
under the influence of alcohol, the veteran engaged in 
activity that was the proximate cause of his injuries.  
Considering that the veteran reported that he was told he 
went through an intersection and collided with a truck, and 
that records reflect that he was thrown from his vehicle, he 
likely operated the motor vehicle in a reckless manner and at 
an excessive speed while intoxicated.

Further, the Board notes the veteran's assertions to the 
effect that he was not AWOL at the time of the accident and 
that it was his hospitalization after the accident that 
caused him to be AWOL.  Even assuming this to be the case, 
the fact, nonetheless, remains, that the hospital records 
reflect his acute alcoholic intoxication at the time of the 
accident.

Finally, to the extent that the veteran filed his claim to 
seek some type of redress for the military's alleged failure 
to hospitalize him after his transfer from the civilian 
hospital, following the January 1977 accident, the Board 
would point out that such a complaint should be directed to 
the service department, in this case, the Department of the 
Navy.  

Although the Board has carefully reviewed all the veteran's 
contentions, the governing law dictates that disability or 
death benefits are not payable for any condition due to one's 
own willful misconduct and, based on the findings above, the 
clear preponderance of the evidence demonstrates that such is 
the case in this instance. 


ORDER

Head, shoulder, and neck injuries sustained in the January 
1977 motor vehicle accident resulted from the veteran's 
willful misconduct, and not in the line of duty, and his 
appeal of a willful misconduct determination regarding this 
accident is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


